Citation Nr: 1608419	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  00-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1963 to October 1965.  The appellant is the Veteran's surviving daughter.

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from a May 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This matter was previously before the Board in July 2001, May 2011, December 2012 and October 2013 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The extensive procedural history of this matter may be found in the October 2013 Board remand, and in prior remands.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder due to or aggravated by active service


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in October 2011 and June 2012. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post-service medical records, and the statements of the appellant in support of the claim.  The appellant has been given ample opportunity to provide VA with additional records or request that VA assist her in obtaining such.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim for which VA has a duty to obtain.  This case has been remanded for development numerous times.

The Board acknowledges the representative's statement regarding missing records.  Specifically, in the November 2015 Written Brief Presentation, the representative stated that the Veteran had a serious drug problem in 1971, and was deemed incompetent by a VA physician.  See the November 2015 brief.  He stated that the VA hospital records were never obtained or requested with regards to the Veteran's drug treatment.  While it appears these records were not obtained and are not of record, as will be explained below, service connection for a disability that is the direct result of a Veteran's alcohol or drug abuse is precluded for all VA claims.  As such, there is no need to obtain such records.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  The claims file includes several VA opinions, most recently in 2013.  The Board finds that the Veteran has been afforded an adequate examination with opinion, prior to his death.  The January 2013 opinion is based on past examination findings, the Veteran's clinical records and the Veteran's reported symptoms.  A more than adequate rationale has been provided.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained. 

Merits of the Claim

Accrued benefits are periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 
38 C.F.R. § 3.1000 (2015). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2014); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

Only evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits as the Board is prohibited from considering medical evidence received after the date of the Veteran's death. 
38 C.F.R. § 3.1000.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).  See Hayes v. Brown, 4 Vet. App. 60, 60-61 (1993).  However, as noted above, reported service treatment records and VA records were determined to not be available before the Veteran's death. 

The record shows that, as the surviving child of the Veteran, the appellant has standing to file a claim for accrued benefits and she did so in a timely fashion.  The record also shows that at the time of the Veteran's death, he had a pending claim for service connection for post-traumatic stress disorder, which was broadened by the Board under Clemons, in the December 2012 decision to include an acquired psychiatric disorder other than PTSD.  Thus, in order for the appellant to prevail on the accrued benefits claim, it must be shown that the Veteran would have prevailed on the claim if he had not died.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has been diagnosed with PTSD, schizoid personality disorder, chronic heroin dependency, adjustment disorder with mixed anxiety and depression, antisocial personality disorder, opiate and cocaine dependence.  Entitlement to service connection for PTSD is not before the Board.  See the December 2012 Board decision.  Nonetheless, the Board has considered the Veteran's claimed PTSD stressor as it may relate to the Veteran's other acquired psychiatric diagnoses.  For reasons noted below, the Board finds that service connection for an acquired psychiatric disability other than PTSD is not warranted.

The Veteran's service personnel and medical records are on file.  There is no indication that the Veteran was identified with or treated for a psychiatric condition while in service or that he had a psychiatric disorder at the time of his discharge.  Service records show that the Veteran was deployed to Vietnam for the last three weeks of his enlistment prior to discharge from the Army. 

The file contains a January 1995 letter from Dr. A.B. (initials used to protect the Veteran's privacy), an osteopathic family practitioner, to the Bureau of Disability Determination in regard to the Veteran's claim for disability under the Social Security Act.  Dr. A.B. conducted a physical examination of the Veteran during which the Veteran told Dr. A.B. that his history of drug abuse began in the 1970's.  Dr. A.B. noted that the Veteran's reported social and family history was unremarkable for any service-related stressors.  Dr. A.B.'s impression was a history of drug abuse of at least 20 years duration and organic brain syndrome secondary to that drug abuse.  Dr. A.B. did not mention PTSD as a current disability or condition. 

The Veteran submitted a claim for service connection for PTSD in June 1997.  He underwent a VA general medical examination in September 1997.  The examination was conducted by a nurse, and the report was countersigned by a physician.  The examiner noted a past medical history of PTSD, which was apparently self-reported by the Veteran.  The examiner noted that the Veteran served in the Army in a support unit from October 1963 to October 1965, but noted nothing in regard to Vietnam service or reported stressors.  The Veteran stated that he began using heroin in 1970 and that his most recent injection of heroin was one month prior to the examination.  The examiner diagnosed him with PTSD. 

The Veteran also submitted a statement to VA in December 1997 listing his clamed in-service stressors.  In particular, he stated that he was forced to go to Vietnam despite having just a very short time remaining in his enlistment, which was terrifying.  The Veteran stated that in Vietnam he had to drive around without ammunition in Vietnam.  The Veteran also noted that he saw body bags at the air terminals. 

The Veteran underwent a VA psychiatric (PTSD) examination in February 1998.  He told the examiner that he served in Vietnam from approximately August 1965 to October 1965 after which he was discharged.  The Veteran stated that he was not issued ammunition in Vietnam.  He noted that his duties in Vietnam consisted of driving a truck within the perimeter or driving for a sergeant or lieutenant.  He cited the following specific claimed stressors: (1) driving through the countryside without knowing who might be out there; (2) being in Saigon at a time when some young kids shot up the city, which frightened the Veteran because it was dark and he had no weapon; (3) strained relationship between the officers, noncommissioned officers, and enlisted personnel; (4)a possible relative who was injured or died in Vietnam, although not in the Veteran's presence; (5) a stressful incident that the Veteran refused to discuss, and (6) travel to Vietnam aboard ship. The Veteran also stated that he began taking drugs in Vietnam.  He stated that he had been suicidal at times and that he sometimes had thoughts about Vietnam.  The examiner diagnosed him with a schizoid personality disorder and chronic heroin dependency in brief remission, and his Global Assessment of Functioning (GAF) was recorded as 35.  The examiner did not diagnose him with PTSD. 

The file contains psychiatric notes from the Coatesville VA Medical Center (VAMC) showing that the Veteran appeared in November 1998 requesting assistance because he was homeless and responsible for his children.  He asserted that he had terrible incidents in Vietnam involving body bags and being attacked without ammunition.  In December 1998, the Veteran was recommended for inclusion in a Vietnam veterans support group.  Notes from December 1998 also show that the Veteran claimed to have been in Vietnam for two years (1963 to 1965) and to have a wide range of PTSD symptoms, to include intrusive thoughts and nightmares.  He was noted to have no intention of working again, although there was no evident reason why he could not work.  Instead, the Veteran appeared to be devoting all his energies to obtaining a VA pension. 

The file contains a letter from the Coatesville VAMC dated in January 1999 attesting to the fact that the Veteran was currently under treatment for PTSD at that facility.  The letter states that the Veteran reported that he had served in Vietnam and experienced combat situations with incoming fire, had witnessed death, and had helped with body bags.  He "fell apart" after returning from service and turned to drugs and alcohol, carried a gun, became isolated, became depressed and hostile, and began having lurid dreams.  His current symptoms included insomnia, bad dreams, awakening in a sweat, startle reaction, anxiety, many fears, and inability to hold a job, anger outbursts, and poor concentration. 

The Veteran underwent a VA psychiatric examination in February 1999 in conjunction with his claim for nonservice-connected pension.  The examiner did not have the claims file available, but he did have access to the previous psychiatric examination of February 1998 and to the physician's note dated in January 1999 from the Coatesville VAMC cited above.  The Veteran informed the examiner that he had served in Vietnam for two years prior to his discharge, where he was traumatized by incoming fire and body bags.  The examiner listed the Axis I diagnosis as PTSD.

The file contains a letter from the Veteran's mother, which was received in August 1999.  She asserted that he had been a "good son" prior to military service, but that he returned from Vietnam in a dysfunctional condition. 

The file also contains a letter from the Veteran's aunt, which was received in January 2000.  She stated that he was an above-average person prior to the Vietnam War, but that he had been dysfunctional since his return from Vietnam. 

In addition, the file contains a letter dated in January 2000 from the Chief of the VA Drug Dependency Treatment Unit (DDTU), a physician, in support of the Veteran's application for disability.  The letter states that the Veteran reported that his drug use began in Vietnam where drug and alcohol abuse was common.  The Veteran also related an incident in which he was stuck in the cargo hold of an aircraft while the airfield was under attack.  The letter states that his symptoms suggest an underlying psychotic disorder manifested primarily by disorganized thought processes and paranoia with mild auditory hallucinations.  The letter states that it is possible that the stressful environment of Vietnam, even though not combat, was enough to precipitate the beginning of the psychotic processes noted since the Veteran had the genetic vulnerability for this to occur. 

A treatment note from Philadelphia VAMC dated January 2000 states that the Veteran appeared to be "obsessed" with obtaining compensation for PTSD.  A treatment note from the Philadelphia VAMC dated in February 2000 shows that the Veteran had reinstituted a claim for service connection for PTSD and complained of increased flashbacks after watching war movies.  He was noted to be receiving PTSD treatment at the Coatesville VAMC.

In March 2000, the Veteran was seen at VA for outpatient medication management.  He described having chronic dissatisfaction with his home and financial situation.  He was diagnosed with adjustment disorder with mixed anxiety and depression. 

A treatment note from the Philadelphia VAMC dated in April 2000 states that the Veteran had been trying to establish entitlement to compensation for PTSD by documenting psychiatric problems through sessions with a VA psychiatrist; however, he had not kept his appointments and was generally noncompliant with medical care. 

In May 2000 and November 2000, the Veteran entered a VA program for rehabilitation and was primarily diagnosed with PTSD and antisocial personality disorder.  In July 2000, he was diagnosed with adjustment disorder with mixed anxiety and depression versus dysthymia.

A treatment note from the Philadelphia VAMC dated in November 2000 states that the Veteran's only interest was to establish VA compensation for PTSD.  He discontinued the voluntary detoxification, which was to have facilitated an inpatient hospital treatment for documentation of his PTSD.  The Veteran remained guarded about his personal life and was a poor historian.  The Axis I diagnosis was substance abuse and PTSD, and his GAF score was 40.

On VA outpatient treatment in November 2000, the Veteran was unable to clearly describe his symptoms of PTSD.  The social worker commented that the Veteran had a strong sense of entitlement for VA PTSD benefits.

The file contains a letter dated January 2001 from the Chief of the VA DDTU asserting that the Veteran was currently under care of the VAMC for drug abuse with the suggestion of an underlying psychosis, such as schizotypal personality disorder.  There is no mention of PTSD. 

Treatment records from the Coatesville VAMC show that the Veteran underwent intermittent drug treatment from February 2001 to May 2001.  He reported that, while he was in Saigon, he observed gang fights outside the building in which he was lodging.  A note in February 2001 states that the Veteran's symptoms of PTSD were vague, and although some of his Vietnam experiences were no doubt distressing, he did not give enough information or evidence to be assessed as having PTSD.  The same note states that the Veteran appeared to some of the staff to be a benefit seeker.  The Veteran also shared photographs of Vietnam with the psychologist, and the psychologist noted that the Veteran appeared wistful and at times, excited, but not notably distressed when looking at the photographs.  He advised the Veteran that, due to his history of psychotic symptoms, he would not be accepted into the PTSD program.  However, a discharge diagnosis in March 2001 was as follows: continuous substance dependence, opiate withdrawal syndrome, prolonged PTSD, and chronic paranoid schizophrenia (Axis I). 

In April 2001, the Veteran entered into private rehabilitation for heroin dependence and depression.  On discharge, he was diagnosed with a psychotic disorder not otherwise specified (NOS).

The Veteran submitted a statement in May 2001 stating as a stressor that he was aboard an airplane at Tan Son Nhut Air Force Base, Vietnam, to return to the United States when the airfield was attacked by incoming fire.  He stated that it was terrifying to have to wait for takeoff. 

In May 2001, a VA psychiatric evaluation was performed, and the Veteran was diagnosed with depression.  The psychiatrist noted that the degree to which the depression was substance induced, psychosocially related, or endogenous was unclear.  The Veteran was advised to first get his substance abuse under control and to let his counselor know if his depression continued.

The Veteran submitted a stressor statement in September 2001.  He asserted that he was aboard an aircraft at Tan Son Nhut Air Force Base in October 1965 when the base was attacked by indirect fire.  The Veteran stated that he could hear the explosions and feel the vibrations.  He described feeling helpless and defenseless aboard the aircraft.  The attack seemed to last several hours before the aircraft was allowed to depart. 

A treatment note from DDTU in November 2001 shows that the Veteran continued to vacillate between compliance and non-compliance with his drug treatment.  He was noted to be a poor historian, not interested in counseling, and interested only in receiving financial benefit for his claimed disabilities.  His diagnosis were as follows: opiate and cocaine dependence (Axis I), a personality disorder (Axis II), economic problems (Axis IV), and GAF of 35 (Axis V). 

In June 2002, the United States Armed Services Center for Unit Research (USASCRUR) responded to RO's request for verification of the Veteran's claimed stressors.  USASCRUR forwarded an extract from the Operational Report for the 1st Cavalry Division, showing that the Veteran's unit remained in base camp at An Khe for the entire period of the report (October through November, 1965); his unit (Division Chemical Section) was integrated into the Division G-3 section.  There is no indication that the section was involved in combat operations.  USASCRUR also forwarded a month-by-month Chronology of Viet Cong/North Vietnamese Army Attacks on the Ten Primary U.S. Air Force Operating Bases in the Republic of Vietnam, 1961-1973, which shows that Tan Son Nhut AFB was not attacked at any time during 1965. 

Chaplain notes from the Philadelphia VAMC show that the Veteran was participating in a PTSD 12-Step Group for veterans diagnosed with combat PTSD during March 2002. 

A staff psychiatrist's note from the Philadelphia VAMC dated in August 2002 states that the Veteran was discovered going around the hospital attempting to get physicians to fraudulently complete a welfare form. 

A Chaplain's note from the Philadelphia VAMC dated in August 2002, two days after the above psychiatric note, states that the Veteran participated in the PTSD Spirituality Group. 

The file contains a letter dated in September 2002 from a Clinical Chaplain Specialist at the Coatesville VAMC.  The letter states that the Veteran was receiving pastoral counseling for combat stress for the previous two years.  The letter asserts that he had suffered much from combat trauma as a Vietnam combat veteran and was working diligently on his recovery.  A staff psychiatrist's note from Philadelphia VAMC the same month (September 2002) states that Veteran had been noncompliant with drug counseling and group sessions, was a frequent loiterer in the area, and admitted to using cocaine and heroin during the treatment period.  The Veteran was discharged from treatment due to his failure to honor his contract to stop using drugs.  A VA rheumatology note dated the same month (September 2002) states that the Veteran had repeatedly lied to his medical caregivers. 

The Veteran underwent a VA psychiatric PTSD examination in June 2004.  The Veteran reported two specific stressors: several instances of having been without ammunition and having been on an aircraft while the airfield was under attack.  The examiner opined that the first stressor was vague and illogical and that the latter was devoid of any indication of immediate threat.  Accordingly, the examiner found that neither claimed stressor was adequate to make a DSM-IV diagnosis of PTSD.  The Veteran was also vague about PTSD symptoms, such as intrusive thoughts, nightmares, hypervigilance, or isolation.

The examiner noted that the Veteran's individual symptoms were not typical of a diagnosis of PTSD because the Veteran did not endorse such key symptoms as recurrent dreams, recurrent thoughts with specific detail, diminished interest in activities, specific problems with crowd, and problems with other emotionally laden situations.  The Veteran had no evidence of stress or anxiety when recounting the events that occurred to him in Vietnam, so he did not have a stressor that would fill the exposure time and severity.  The Veteran was extremely vague about details of something that should be very important to him and had no anxiety when describing his symptoms.  Finally, the examiner incorrectly noted that the Veteran never had a formal diagnosis of PTSD. 

The examiner specifically found that the Veteran did not have PTSD.  The examiner's diagnosis was active opioid dependence under methadone maintenance and cocaine abuse in partial remission.  The GAF score was listed as 60.

The Veteran died in January 2007.  The Certificate of Death indicates that he died from an intracranial hemorrhage.

In March 2012, on remand from the Board, the RO conceded the Veteran's stressor of receiving incoming fire at An Khe and witnessing death as consistent with the circumstances of the Veteran's three-week service in Vietnam.  The RO then forwarded the claims file to a VA physician for an opinion regarding the Veteran's multiple psychiatric diagnoses and whether these disabilities are related to service.  The physician opined that it was less likely than not that the Veteran's PTSD is related to service.  He also found, within a reasonable degree of psychiatric certainty, that it was less likely than not that the Veteran suffered from PTSD during his lifetime.  He based this opinion on the results of several separate evaluations by psychiatrists, most of whom concluded that the Veteran did not suffer from PTSD.  The main reason for finding that the Veteran did not have a diagnosis of PTSD was that the Veteran did not give a convincing, consistent history of a criterion a stressor.  Additionally, he noted that the Veteran did not give a pattern of consistent, convincing evidence of symptoms of PTSD, which would include criterion B phenomena of intrusive recollection, criterion C phenomena of avoidance and numbing, and criterion D phenomena of hyperarousal.  Although some evaluations noted some symptoms related to PTSD, when considering the totality of the evidence and that fact that the Veteran did not consistently report symptoms that would be expected for someone suffering from PTSD, he found that the Veteran did not have PTSD.

The physician then went through seven of the most probative pieces of evidence of record.  The first was the June 2004 VA examination report, where the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  He focused on the fact that the Veteran did not offer any indication that his claimed stressor involved immediate threat of death or serious injury to himself or others.  He did not describe that he was intensely fearful, nor did he experience helplessness or horror.  He also highlighted the June 2004 examiner's statements that the Veteran did not have the typical symptoms representative of PTSD, including that the Veteran did not have problems in crowds or any anxiety or emotional expression when recounting his Vietnam experiences.

The March 2012 examiner also highlighted the April 2004 psychiatry initial evaluation during which the Veteran was unable to come up with a consistent story of combat stressor.  While the Veteran had some intrusive thoughts, he had no flashbacks or increased startle reflex, and he denied avoidance.

Next, the examiner discussed the May 2001 psychiatry initial examination (as well as evaluations by the same psychiatrist on July 2000, November 2000, and May 2001) at which time PTSD was not diagnosed.  The July 1998 discharge summary was also discussed where PTSD was not included in the Veteran's discharge diagnoses.

The March 2012 physician then discussed the February 1999 VA examination, where the Veteran was diagnosed with PTSD.  The physician noted, however, that the February 1999 examiner did not review the Veteran's claims file and was leaning heavily on a letter from a VA psychiatrist.  He next discussed this letter, which was dated in January 1999.  He noted that some of the psychiatrist's statements (such as that the Veteran was in remission from drugs for the past one-and-a-half years) were contradicted by other evidence in the record.

The physician reviewed an initial PTSD examination dated in February 1998 in which the physician concluded that the Veteran did not suffer from PTSD and instead was diagnosed with a schizoid personality disorder.  He noted that during the evaluation, the Veteran reported numerous stressors, none of which appeared to meet the severity to be considered a criterion A trauma.

The March 2012 physician next discussed a September 1997 general medical examination note written by a nurse practitioner.  The nurse diagnosed the Veteran with PTSD.  The physician noted, however, that the nurse based her PTSD diagnosis solely on the patient reporting a history of having PTSD.  She did not ask the Veteran about any PTSD symptoms and did not ask about any stressor that could be considered traumas for the diagnosis of PTSD.

In summary, the physician noted that the Veteran had been evaluated on numerous occasions by behavioral health specialists, most of whom had concluded that the Veteran did not suffer from PTSD.  He concurred with their assessments.  There were a few evaluations that did report that the Veteran had PTSD.  One of them was the September 1997 evaluation by the nurse practitioner, but he found that it should not be given any consideration at all because her diagnosis of PTSD was based solely on the Veteran reporting that he had PTSD and not on any other history or evidence of symptoms.  Taken as a whole, the examiner stated that, although the patient sometimes reported symptoms that some evaluators have deemed sufficient to meet the criteria for PTSD, these symptoms have not been consistent and had been absent most of the times he was evaluated.  Additionally, he found that the Veteran's report of traumas that he claimed caused PTSD were numerous and vague, and on the whole, did not give a convincing account of a stressor severe enough to meet criterion A for PTSD.  It was also clear that the Veteran suffered from intermittent depression, social difficulties, irritability, anxiety, and problems sleeping; however, the examiner found that these symptoms were best explained not as symptoms related to PTSD, but rather as symptoms related to the Veteran's documented long history of substance dependence.

The physician also found that it was at least as likely as not that the Veteran's heroin dependence was a result of his combat experience, as the evidence clearly reflected that he began heroin use when he was in Vietnam.  The physician further commented on the January 1995 diagnosis of organic brain syndrome secondary to long-term drug abuse.  He explained that organic brain syndrome is an outdated term that refers to cognitive deficits that are thought to be related to brain damage caused by a variety of medical conditions, including drug and alcohol use.  He found that there was little clear evidence of organic brain syndrome, and he could not resolve the issue of whether the Veteran suffered from organic brain syndrome without resort to speculation.

In a March 2012 addendum, the physician further elaborated on this point after re-reviewing the claims file.  He stated that the reason he could not resolve the issue of whether the Veteran suffered from organic brain syndrome without resort to speculation was due to two reasons.  First, he noted that organic brain syndrome was a nearly obsolete term that had no clear definition and is not a DSM-IV diagnosis.  There were no clear criteria to determine who may have organic brain syndrome.  He found no evidence that the Veteran suffered from various disorders that are often found to be related to organic brain syndrome.  He noted, however, that the Veteran did have prolonged drug use.  In fact, his diagnosis from January 1995 specifically stated organic brain syndrome secondary to multiple long-term drug use.  The physician found that, even if one were to accept a loose diagnosis of an organic brain syndrome based on cognitive brain deficits, he would not be able to diagnose organic brain syndrome in the Veteran without resort to speculation because there was simply not enough evidence in the records that the Veteran suffered from clinically significant cognitive brain deficits.  He noted that, if the Veteran were alive, this could be resolved; however, based on the record, there was no enough evidence to have a firm opinion as to whether he suffered from organic brain syndrome.

The Board requested an addendum opinion to the March 2012 opinions to discuss in great detail all psychiatric disorders, other than PTSD and substance abuse that were present since June 1997.  The examiner was asked to state whether it was at least likely as not that the disorder manifested in service or that the disorder was otherwise causally or etiologically related to the Veteran's service.

The medical opinion was obtained in January 2013.  The examiner discussed in depth the Veteran's various diagnoses, spanning back two decades.

In regard to a psychotic disorder, the examiner discussed the Veteran's January 2001 suggested diagnosis of schizotypal personality disorder, as well as his April 2001 diagnosed psychotic disorder not otherwise specified.  The examiner opined that the Veteran's mental status examinations across time do not support evidence of a psychotic disorder, and the diagnoses were likely to account for symptoms presented by the Veteran such as hypervigilance, paranoia, and hallucinations, which are better accounted for by malingering.  The examiner opined that the symptoms were provided by the Veteran in an effort to seek his desired outcome, which was a diagnosis of PTSD.

With regard to the Veteran's 1995 organic brain syndrome diagnosis, the examiner relied heavily on the March and June 2012 VA medical opinion where the examiner had found no evidence beyond the single examination in 1995 by Dr. V, MD, for organic brain syndrome.  The examiner opined that it was less likely than not that the Veteran suffered any organic brain syndrome apart, from sequelae of substance abuse, relying on Dr. A.B., MD statement that the organic brain syndrome was secondary to or caused by the Veteran's substance abuse.  See March 2012 VA examination

As for the Veteran's personality disorders, the examiner noted that the Veteran was diagnosed with schizoid personality disorder in January 1998, antisocial personality disorder in May and November 2008, and nonspecific personality disorder in November 2001.  The examiner opined that it was less likely than not that the Veteran had a personality disorder based on the evidence in the file.  As the strongest evidence supported antisocial personality disorder, however, the examiner noted that the antisocial traits observed throughout the chart is best explained by malingering or simply seeking secondary financial gain, rather than a broader constellation of a characterological problem suggestive of a personality disorder.  The examiner further noted that the Veteran's occupational and social impairment, irritability and other interpersonal difficulties are better explained by his heroin and cocaine dependence rather than an underlying personality disorder.

With regard to the Veteran's mood disorders, the examiner noted that the Veteran was diagnosed with adjustment disorder, mixed anxiety and depression in March 2000, and again in July 2000, along with dysthymia.  The Veteran was also diagnosed in April 2001 with nonspecific depression and in May 2001 with depression.  The examiner opined that the Veteran's symptoms of depression, suicidal thinking, poor motivation, poor sleep and other impairments in appetite and mood are best accounted for by substance induced mood disorder.  The examiner did note that periodically it appeared that the Veteran suffered from an adjustment disorder related to strained interpersonal relations, legal problems, housing difficulties, and financial stressors.  However, he found no evidence that the Veteran consistently suffered from an endogenous depression that would suggest a diagnosis of major depressive disorder.  The examiner opined that the Veteran's depressive symptoms on all occasions are best accounted for by his substance abuse, with plus or minus any adjustment reactions to psychosocial stressors.

The examiner also gave an opinion as to why other psychiatric diagnoses across multiple disease domains appear in his treatment records, stating that the goal and objective of the treatment providers was to alleviate the Veteran's suffering and to improve his life circumstances.  Thus, in the face of obvious behavioral problems and psychiatric distress, the providers considered many diagnoses and many treatments including both talk therapy and pharmacologic medications to alleviate the Veteran's suffering.  The examiner also opined that the fact that many of these diagnoses across so many categories were considered is most likely due to the Veteran's inability to overcome his addictions and enter into substance abuse treatment while taking full responsibility for himself.  The examiner further went on to note that the Veteran's symptoms and presentation, as well as diagnosis, were further complicated by his pervasive malingering of PTSD symptoms in the hope of receiving benefits.  Thus, the combination of malingering and substance abuse dependence led to the production of many symptoms by different treatment providers, whom had different levels of access to the Veteran's previous treatment history, background information, and other records and collateral taking his symptoms as representative of various psychiatric disorders.  However, the examiner opined that after looking at the Veteran's treatment records as a whole, it is clear that the symptoms observed as his social and occupational impairments were caused by his addiction and malingering.

Upon review of the Veteran's treatment records from 1997 until the time of his death, the examiner stated that the Veteran more likely than not suffered the following diagnoses: opiate dependence, cocaine dependence, malingering, frequent episode of substance induced mood disorder, and frequent episode of adjustment disorder with mixed anxiety and mood as a result of ongoing life stressors.

The examiner opined that out of all five diagnoses, opiate dependence and therefore by extension frequent episodes of substance induced mood disorder were at least as likely as not caused by or a result of his military service.  Cocaine dependence, malingering and frequent episodes of adjustment disorder were less likely than not caused by or a result of his military service.

In this case, the Board finds that the January 2013 finding that the Veteran does not have an acquired psychiatric disorder, other than that caused by or due to substance abuse, to be the most probative medical opinion.  The physician's report was based upon a full consideration of the Veteran's service and post-service records, as well as supported by a detailed and thorough rationale.  See Hernandez-Toyens v. West, 11 Vet. App 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (the extent to which) he reviewed prior clinical records and other evidence).  The physician considered the Veteran's different diagnoses of acquired psychiatric disorders of record and discussed the problems with those diagnoses.  Read as a whole, this negative medical opinion is supported by an adequate rationale. See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (holding that medical examination reports "must be read as a whole"); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that the Court must review an examination report "as a whole" to determine whether the Board clearly erred in assessing the adequacy of the report). Thus, the Board accepts this opinion as highly probative evidence on the question of whether the Veteran has an acquired psychiatric disorder other than PTSD that is due to or related to his military service.

As there is no consistent evidence supporting any other acquired psychiatric disabilities that are not better explained by substance abuse, it is less likely than not that the Veteran suffered any other acquired psychiatric disability, such as psychotic, mood, personality, or anxiety disorders that were due to service.

The examiner did note that the Veteran's diagnosed opiate dependence and therefore by extension his substance induced mood disorders, were at least likely as not caused by or a result of his military service.  However, VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).  Additional controlling authority makes clear that direct service connection may not be granted for a disability that arises from a Veteran's abuse of alcohol or drugs. Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001). The Federal Circuit interpreted 38 U.S.C.A. § 1110 as precluding service connection for disability that results from primary alcohol abuse, which the Allen Court defined as "arising during service from voluntary and willful drinking to excess." Id. at 1376. In conjunction with 38 U.S.C.A. § 105 , the Federal Circuit concluded that Congress expressed a clear intent to preclude service connection for a primary alcohol abuse disability, and that a primary abuse disability is included within section 105(a)'s and 1110's "express exclusion from compensation." Id. 

The Federal Circuit further held that § 1110 does, however, allow for substance abuse disability under one circumstance--when the disability arises "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder." Id. at 1378. The Federal Circuit reasoned that a secondary alcohol abuse disability "results from" a line of duty disease or disability rather than as a result of abuse of alcohol or drugs itself. Id. 1377-78. 

In other words, the Federal Circuit determined that the language of § 1110 reflects a Congressional intent that the cause of the alcohol-related disability determine whether the alcohol-related disability may be compensated under the statute, and that there are two mutually exclusive categories of causation: either the substance-related disability is due to voluntary abuse of a substance and therefore noncompensable or it is due to a service-connected condition in which case the abuse is involuntary and the disability is compensable. Id. at 1376-77. 

However, as the Veteran's substance dependence has not been found to be secondary to a service-connected disability, service connection for such disorder, as a primary disability, is not allowed. 

Although sympathetic to the Appellant in this tragic case, for all the foregoing reasons, the Board finds that the claim to service-connect the Veteran for a psychiatric disorder other than PTSD must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, for accrued benefits purposes, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


